   Case: 1:21-cv-00028-SNLJ Doc. #: 6 Filed: 06/09/21 Page: 1 of 8 PageID #: 24




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

GEORGE ROBERT STRAHAN,                             )
                                                   )
                Plaintiff,                         )
                                                   )
        V.                                         )           No. 1:21-cv-28-SNLJ
                                                   )
UNKNOWN PHIBBS, et al.,                            )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff George Robert Strahan, an inmate

at the Butler County Jail, for leave to commence this civil action without prepaying fees or costs.

The Court has determined to grant the motion, and assess an initial partial filing fee of $1.

Additionally, for the reasons discussed below, the Court will give plaintiff the opportunity to file

an amended complaint. The Court will also deny as moot plaintiffs motion seeking to amend or

correct the complaint, and will deny without prejudice his motion to appoint counsel.

                                           28 U.S.C. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of20 percent of the greater of (1) the average monthly deposits in the prisoner's account,

or (2) the average monthly balance in the prisoner's account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to his account. 28 U.S.C. § 1915(b)(2). The
   Case: 1:21-cv-00028-SNLJ Doc. #: 6 Filed: 06/09/21 Page: 2 of 8 PageID #: 25




agency having custody of the prisoner will forward these monthly payments to the Clerk of Court

each time the amount in the account exceeds $10.00, until the filing fee is fully paid. Id

        Plaintiff has not provided the Court with a certified copy of his inmate account statement.

Instead, plaintiff filed a motion on April 28, 2021 in which he stated, inter alia, that he requested

the statement from his institution, but was told it would not be provided. The Court will therefore

assess an initial partial filing fee of $1.00, an amount that is reasonable based upon the information

before the Court. See Henderson v. Norris, 129 F.3d 481,484 (8th Cir. 1997) (when a prisoner is

unable to provide the Court with a certified copy of his prison account statement, the Court should

assess an amount "that is reasonable, based on whatever information the court has about the

prisoner's finances.").

                                 Legal Standard on Initial Review

       This Court is required to dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does not

plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

       A claim is facially plausible when the plaintiff"pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible claim for

relief is a context-specific task that requires the reviewing court to draw upon judicial experience

and common sense. Id. at 679. The court must assume the veracity of well-pleaded facts, but need

not accept as true "[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements." Id at 678 (citing Twombly, 550 U.S. at 555).
                                                   2
   Case: 1:21-cv-00028-SNLJ Doc. #: 6 Filed: 06/09/21 Page: 3 of 8 PageID #: 26




        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be c~nsidered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff filed the complaint on February 11, 2016 against the Butler County Jail, and

against a corrections officer he identified as "Unknown Phibbs." He indicated he sued Phibbs in

an individual and official capacity. However, in the April 28, 2021 motion, plaintiff created

confusion about the correct identity of the correctional officer defendant.. Plaintiff first identified

the correctional officer defendant using the surname "Phililis." (ECF No. 5 at 1). However,

plaintiff then wrote: "I am writing this as a motion/or to inform the Court as ofme finding out the

c/os correct spelling of his name, or at least the c/os name spelling may still be different, but the

c/os name is Gregory fihlis, that is one of the Defl]endants in this case." Id. For purposes of the

following discussion, the Court will refer to the correctional officer defendant as "the officer."

       According to the complaint, .on August 12, 2019, the officer choked plaintiff from behind

and "power slam[m]ed" him to the floor. (ECF No. 1 at 3). Plaintiff writes: I was the only inmate

called out of my cell, are let out that day by c/o Phibbs, through chuck hole, The Sheriffl]s

Department and County Jail harmed me, by allowing c/o Phibbs to be a c/o, or allowed. [sic]" Id.



                                                  3
   Case: 1:21-cv-00028-SNLJ Doc. #: 6 Filed: 06/09/21 Page: 4 of 8 PageID #: 27




       Plaintiff claims the incident exacerbated prior health problems. He avers he was taken to

the hospital, but the officer was the only one with him. Neither an MRI nor a CT scan was

performed. Plaintiff appears to blame the officer and/or the jail for preventing him from receiving

necessary testing.

                                             Discussion

       The complaint is frivolous as to the Butler County Jail, as that entity has no independent

legal existence and is not subject to suit under§ 1983. See Ketchum v. City of West Memphis, Ark.,

974 F.2d 81, 82 (1992) (a department or subdivision of local government is not a "juridical," or

suable, entity under 42 U.S.C. § 1983); see also Ballard v. Missouri, Case No. 4:13-cv-528-JAR

(E.D. Mo. Apr. 22, 2013) (holding that "[p]laintiffs claims against the City of St. Louis

Department of Public Safety, the St. Louis County Justice Center, the City of St. Louis Justice

Center, and MSI/Workhouse are legally frivolous because these defendants are not suable

entities"); see also Wallace v. St. Louis City Justice Ctr., Case No. 4:12-cv-2291-JAR (E.D. Mo.

Jul. 17, 2013) (dismissing claims against the St. Louis City Justice Center because it is not a suable

entity). Even if the Court were to construe the complaint as brought against the municipality,

plaintiffs allegations would not state a claim of municipal liability. See Monell v. Dept. ofSocial

Services of City of New York, 436 U.S. 658,691 (1978).

       Plaintiffs official capacity claims against the officer are also frivolous. Naming a

government official in his official capacity is the equivalent of naming the government entity that

employs him. Will v. Michigan Dept. ofState Police, 491 U.S. 58, 71 (1989). In this case, plaintiff

alleges the officer is employed by the Butler County Jail which, as noted above, is not an entity

that can be sued under§ 1983. See Ketchum, 974 F.2d at 82.




                                                  4
   Case: 1:21-cv-00028-SNLJ Doc. #: 6 Filed: 06/09/21 Page: 5 of 8 PageID #: 28




       The Court now turns to plaintiffs individual capacity claims against the officer. Plaintiffs

allegations of excessive force appear serious. However, it cannot be said the complaint adequately

states a claim against the officer because plaintiffs factual allegations are not entirely clear and

because plaintiff has created confusion about the officer's correct identity. Additionally, while it

appears plaintiff wishes to claim the officer violated his constitutional right to adequate medical

care, the complaint does not contain sufficient facts to state such a claim. Plaintiff will be given

the opportunity to file an amended complaint to clearly identify the officer, and to clearly set forth

his claims.

       Plaintiff is advised that the amended complaint will replace the original. See In re Wireless

Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005) ("It is well-

established that an amended complaint supersedes an original complaint and renders the original

complaint without legal effect"). Plaintiff must type or neatly print the amended complaint on the

Court's prisoner civil rights complaint form, which will be provided to him. See E.D. Mo. L.R.

2.06(A) ("All actions brought by self-represented plaintiffs or petitioners should be filed on Court-

provided forms where applicable.").

       In the "Caption" section of the complaint form, plaintiff must clearly identify the defendant

or defendants he wishes to sue. See Fed. R. Civ. P. l0(a) ("The title of the complaint must name

all the parties"). Plaintiff must avoid naming anyone as a defendant unless that person is directly

related to his claim. Plaintiff must also specify the capacity in which he intends to sue the

defendant.

       In the "Statement of Claim" section, plaintiff should begin by writing the defendant's

name. In separate, numbered paragraphs under that name, plaintiff should set forth a short and

plain statement of the facts that support his claim or claims against that defendant. See Fed. R. Civ.



                                                  5
  Case: 1:21-cv-00028-SNLJ Doc. #: 6 Filed: 06/09/21 Page: 6 of 8 PageID #: 29




P. 8(a). Each averment must be simple, concise, and direct. See id Plaintiff must state his claims

in numbered paragraphs, and each paragraph should be "limited as far as practicable to a single set

of circumstances." See Fed. R. Civ. P. lO(b). If plaintiff names a single defendant, he may set forth

as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a). If plaintiff names more

than one defendant, he should only include claims that arise out of the same transaction or

occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P. 20(a)(2).

       It is important that plaintiff allege facts explaining how the defendant was personally

involved in or directly responsible for harming him. See Madewell v. Roberts, 909 F.2d 1203, 1208

(8th Cir. 1990). Plaintiff must explain the role of the defendant, so that the defendant will have

notice of what he or she is accused of doing or failing to do. See Topchian v. JP Morgan Chase

Bank, NA., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a complaint

"is to give the opposing party fair notice of the nature and basis or grounds for a claim.").

Furthermore, the Court emphasizes that the "Statement of Claim" requires more than "labels and

conclusions or a formulaic recitation of the elements of a cause of action." See Neubauer v. FedEx

Corp., 849 F.3d 400,404 (8th Cir. 2017).

       Plaintiff is advised he must avoid attempting to amend or supplement a complaint by filing

separate documents containing changes he wishes to make to certain parts. Instead, plaintiff must

file a single comprehensive pleading that sets forth his claims for relief. See Popoalii v.

Correctional Medical Services, 512 F.3d 488, 497 (8th Cir. 2008) (finding that it is appropriate to

deny leave to amend a complaint when a proposed amended complaint was not submitted with the

motion).

       Because plaintiff is being given the opportunity to file an amended complaint, the Court

will deny as moot his motion seeking to amend or supplement the original complaint. The Court



                                                 6
   Case: 1:21-cv-00028-SNLJ Doc. #: 6 Filed: 06/09/21 Page: 7 of 8 PageID #: 30



will also deny plaintiff's motion to appoint counsel, without prejudice. "A pro se litigant has no

statutory or constitutional right to have counsel appointed in a civil case." Stevens v. Redwing,

146 F.3d 538, 546 (8th Cir. 1998). When determining whether to appoint counsel for an indigent

litigant, the Court considers factors such as the complexity of the case, the ability of the pro se

litigant to investigate the facts, the existence of conflicting testimony, and the ability of the prose

litigant to present his claims. Id After considering these factors, the Court concludes that the

appointment of counsel is unwarranted at this time. Based upon the complaint, it does not appear

that this case is factually or legally complex, nor is there any indication plaintiff will be unable to

investigate the facts. The motion is also premature. The Court. will therefore deny the motion for

the appointment of counsel without prejudice, and will entertain future motions for the

appointment of counsel, if appropriate, as this litigation progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion seeking leave to commence this action

without prepaying fees or costs (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.00 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

"Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court's prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint within thirty

(30) days from the date of this Order.



                                                  7
  Case: 1:21-cv-00028-SNLJ Doc. #: 6 Filed: 06/09/21 Page: 8 of 8 PageID #: 31




      IT IS FURTHER ORDERED that plaintiff's motion to appoint counsel (ECF No. 3) is

DENIED without prejudice.

      IT IS FURTHER ORDERED that plaintiff's Motion to Amend/Correct (ECF No. 5) is

DENIED as moot.

      Dated this   _2t6__ day of June, 2021.

                                               STEPHEN.LIMBAUGH, JR //'
                                               SENIOR UNITED STATES DISTRICT JUDGE




                                               8
